Exhibit 12.1 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES Fiscal Year Ended December 31, For the three For the three months ended months ended April 2, 2011 April 3, 2010 (unaudited) (unaudited) Earnings: Earnings (loss) from continuing operations $ $ ) $ ) $ $ $ ) $ Provision (benefit) for income taxes ) ) Earnings (loss) Fixed charges: Interest expense including amortization of debt expense and discount (premium) Interest portion of rental expense Fixed charges Earnings available for fixed charges $ $ $ ) $ $ $ ) $ Ratio of earnings to fixed charges (1) x - - x x - x (1) For the years ended December 31, 2009 and 2008, the deficiency in the ratio of earnings to fixed charges to achievea one to one ratio was $94.7 million and $568.4 million, respectively, which resulted from the depressed residential U.S. housing market. For the three months ended April 2, 2011, the deficiency in the ratio of earnings to fixed charges to achieve a one to one ratio was $68.4 million.
